Citation Nr: 0920714	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to VA burial and plot or interment allowances.


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 10, 1956 to December 9, 1956.  He died in March 
2007.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).


FINDINGS OF FACT

1.  The Veteran died in March 2007.

2.  The Veteran's death was not due to a service-connected 
disability.

3.  At the time of his death, the Veteran was not entitled to 
VA compensation or pension benefits, nor was there a claim 
for such benefits pending.

4.  The body of the Veteran is not being held by a State or a 
political subdivision of a State.

5.  The Veteran did not die at a VA medical facility or at a 
facility under contract with VA, or while traveling under 
prior authorization and at VA expense to a specified place 
for the purpose of examination, treatment or care.

6.  The Veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.



CONCLUSION OF LAW

The criteria for entitlement to VA burial and plot or 
interment allowances have not been met.  38 U.S.C.A. §§ 2302, 
2303, 2307 (West 2002); 38 C.F.R. § 3.1600 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking a burial allowance.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

As will be explained below, the facts in this case are not in 
dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), 
citing Livesay v. Principi, 15 Vet. App. 165 (2001), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue here on appeal.  Application of 
pertinent provisions of the law and regulations will 
determine the outcome.

In this case the outcome hinges on the application of the law 
to evidence which is already in the file.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) and 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2008).  The appellant has been accorded ample 
opportunity to present evidence and argument in connection 
with this matter.  She has declined the option of a personal 
hearing.  

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Relevant law and regulations

Burial allowance

Funeral and burial expenses of a deceased veteran are payable 
if the veteran died due to a service-connected disability.  
38 U.S.C.A. § 2307 (West 2002); 
38 C.F.R. § 3.1600(a) (2008).

If the veteran's death was not service-connected, a burial 
allowance may be paid under the following circumstances:

If, at the time of death, the veteran was in receipt of VA 
pension or compensation (or, but for the receipt of military 
retirement pay, would have been in receipt of compensation); 
or the veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there is sufficient evidence of record on the 
date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 U.S.C.A. § 2302(a)(1) (West 2002); 38 
C.F.R. §§ 3.1600(b)(1),(2) (2008).

A nonservice-connected burial allowance may also be payable 
if the deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); and there is no next of kin or other 
person claiming the body of the deceased veteran, and there 
are no available sufficient resources in the veteran's estate 
to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3) (2008).

In addition, a nonservice-connected burial allowance is 
payable if the veteran died from nonservice-connected causes 
while properly hospitalized by VA. For burial allowance 
purposes, the term "hospitalized by VA" means admission to 
a VA facility (as described in 38 U.S.C. 1701(3)) for 
hospital, nursing home, or domiciliary care under the 
authority of 38 U.S.C. 1710 or 1711(a); admission (transfer) 
to a non-VA facility (as described in 38 U.S.C. 1701(4)) for 
hospital care under the authority of 38 U.S.C. 1703; 
admission (transfer) to a nursing home under the authority of 
38 U.S.C. 1720 for nursing home care at the expense of the 
United States; or admission (transfer) to a State nursing 
home for nursing home care with respect to which payment is 
authorized under the authority of 38 U.S.C. 1741. 
38 U.S.C.A. § 2303(a)(2) (West 2002); 38 C.F.R. § 3.1600(c) 
(2008).

Plot or interment allowance

When a veteran dies from nonservice-connected causes, an 
amount may be paid as a plot or interment allowance subject 
to the following conditions:

(1) The deceased veteran is eligible for the burial allowance 
under 38 C.F.R. § 3.1600(b) or (c); or
(2) The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3) The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge, has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that VA has determined, in connection with a 
claim for monetary benefits, that the disability was not 
incurred in line of duty); and

(4) The veteran is not buried in a national cemetery or other 
cemetery under the jurisdiction of the United States.

38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f) (2008).

Factual background

The pertinent facts in this case are not in dispute.

The Veteran served on active duty from June 1956 to December 
1956.  He died in March 2007 at the age of 69.  At the time 
of his death, service connection was not in effect for any 
disability, nor was there a claim for VA compensation or 
pension benefits pending.

According to the certificate of death, the cause of the 
Veteran's death was small cell lung cancer.  The Veteran died 
at his home and he was buried at a private cemetery.

In May 2007, the appellant submitted an application for VA 
burial benefits.  
She indicated that the Veteran had been buried at private 
cemetery, that she had paid the burial costs in full, and she 
had not been reimbursed.

In June 2007, the RO denied the claim, finding that the 
appellant was not entitled to a plot or interment allowance 
because the Veteran was not entitled to a burial allowance, 
and he had not been discharged from service due to a service-
connected disability.  The RO further determined that a 
nonservice-connected burial allowance was not warranted 
because the Veteran was not entitled to VA compensation or 
pension benefits at the time of his death, there was no claim 
for such benefits pending, nor was the Veteran hospitalized 
by VA at the time of his death or while traveling under 
proper prior authorization and at VA expense for the purpose 
of examination, treatment or care.  This appeal followed.

Analysis

Burial allowance

Applying the undisputed facts in this case to the criteria 
set forth above, the Board finds that the criteria for 
entitlement to a VA burial allowance have not been met.

The record shows that the Veteran did not die of a service- 
connected disability, nor does the appellant so contend.  See 
38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. 
§ 3.1600(a) (2008).

At the time of his death, the Veteran was not in receipt of 
pension or compensation, nor did the Veteran have a claim for 
VA benefits pending at the time of his death.  Additionally, 
the Veteran's body was not unclaimed with his body held by a 
State or a political subdivision of a State.  Thus, the 
requirements for payment of burial benefits under 38 C.F.R. § 
3.1600(b)(1)-(3) are not met.

As noted, under 38 C.F.R. § 3.1600(c), a burial allowance may 
be paid if a veteran died while properly "hospitalized by 
the VA."  The Veteran's death certificate reveals that he 
died at his residence.  Therefore, burial benefits are not 
payable under 38 C.F.R. § 3.1600(c).

Plot or interment allowance

The Board likewise finds that the criteria for entitlement to 
a VA plot or interment allowance have not been met.

As noted above, when a veteran dies from nonservice-connected 
causes, a certain sum may be paid as a plot or interment 
allowance.  Entitlement is subject, in part, to the following 
conditions: the deceased veteran is eligible for the burial 
allowance under 38 C.F.R. § 3.1600(b) or (c); and the 
condition set forth in 
38 C.F.R. § 3.1604 relating to burial in a State veteran's 
cemetery are met; or the veteran was discharged from active 
service for a disability incurred or aggravated in line of 
duty; and the veteran is not buried in a national cemetery.  
See 38 U.S.C.A. 
§ 2303(b); 38 C.F.R. § 3.1600(f).

As discussed immediately above, the criteria for eligibility 
for the VA burial allowance has not been established.  In 
addition, the record does not show that the Veteran was 
discharged from service for a disability incurred or 
aggravated in the line of duty.  The appellant does not 
contend otherwise.

Conclusion

For the reasons and bases set forth above, the Board finds 
that the legal criteria for entitlement to VA burial and plot 
or interment allowances have not been met.  The law is 
dispositive of this matter; thus, the claim must be denied.
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additional comment

The appellant appears to be raising an argument couched in 
equity, in that it is unfair to deny a VA burial allowance 
when the Veteran was honorably discharged from active duty.  
However, the Board is bound by the laws enacted by Congress 
and the regulations of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The law does not, in fact provide for 
burial allowances for each and every honorably discharged 
veteran.  

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)].  

The Board has decided this case based on its application of 
the law to the pertinent facts.  In this case, the law does 
not provide a basis to award a burial allowance.


ORDER

Entitlement to VA burial and plot or interment allowances is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


